                                                                                             As of: June 12, 2013
                                                                                             Received: February 13, 2013
                                                                                             Status: Posted
       PUBLIC SUBMISSION                                                                     Posted: May 02, 2013
                                                                                             Category: Individual - I0001
                                                                                             Tracking No. 1jx-83nu-441t
                                                                                             Comments Due: April 08, 2013
                                                                                             Submission Type: Web

      Docket: CMS-2012-0031
      Certain Preventive Services Under the Affordable Care Act

      Comment On: CMS-2012-0031-63161
      Coverage of Certain Preventive Services under Affordable Care Act

      Document: CMS-2012-0031-63335
      David Mathewson-NV



                                              Submitter Information
      Name: David Mathewson
      Address:
        Fernley,  NV,  89408
      Organization: Individual


                                                   General Comment
      I do not wish to pay for another person's contraception. What they do in their bedroom and how
      they chose to prevent unwanted pregnancy is their business and their responsibility... NOT MINE!!!!

      I definitely do not want to pay for their aborting a child. That I find abhorent and disgusting. Again...
      place the responsibility for ill-conceived acttions of individuals.

      Dave M




                                                                                                                              025752

file:///C|/...ate/NPRM/CMS-2012-0031-63161/Part%201/CMS-2012-0031%202013-06-13%2003-12-50_docs/CMS-2012-0031-63335.html[7/10/2013 11:19:28 AM]
